DETAILED ACTION
Status of Application
Claims 1-20 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohnishi (US 20200211454 A1, WIPO version WO 2018225338 A1 published 12/13/2018).


determining a drive charge amount for driving display of a current pixel, and a threshold for charge amount determination for the pixel circuit, wherein the threshold for charge amount determination is configured to trigger start of determining an accumulated charge amount in the pixel circuit;  (Fig. 3 shows corrections. Para 45-46 67-80.  So the deterioration amount is the charge amount, and the accumulated deterioration amount is compared to a threshold)
and in response to the drive charge amount being less than the threshold for charge amount determination, adjusting the drive charge amount for driving the display of the current pixel. (Para 45-46 67-80.  Please note that the drive charge amount is based on gradation, which means that the drive charge amount is adjusted based on the gradation of the image for driving the display pixels)

Regarding claim 2, Ohnishi already teaches the method of claim 1, 
And Ohnishi further teaches further comprising: in response to the drive charge amount being greater than the threshold for charge amount determination, determining the accumulated charge amount in the pixel circuit, and driving the display of the current pixel based on the drive charge amount.  (Para 74. S125)




	Regarding claim 9, refer to rejection for claim 2. 

	Regarding clam 15, refer to rejection for claim 1.

	Regarding claim 16, refer to rejection for claim 2.

Allowable Subject Matter
Claim 3-7, 10-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626